Citation Nr: 0119552	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
February 1954.

The instant appeal arose from a June 2000 rating decision 
which granted a claim for service connection for left ear 
hearing loss and assigned a 10 percent disability evaluation.


FINDING OF FACT

The veteran has been shown to manifest, at most, level XI 
hearing in his service-connected left ear, and is not totally 
deaf in his nonservice-connected right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.383(a)(3), 
3.385, 4.7, 4.85, Diagnostic Code 6100, 4.86(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, generally, that his service-connected 
left ear hearing loss should be rated more than 10 percent 
disabling.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran was notified of the requirements of the VCAA in a 
letter from the RO dated on May 11, 2001.  As an initial 
matter, it is the Board of Veterans' Appeals' (Board) 
conclusion that the VCAA has no impact on the issue in this 
case.  This is true because the VA has already fulfilled the 
notice and duty to assist requirements of the VCAA.  All 
relevant facts have been properly developed to the extent 
possible.  The record includes the veteran's service medical 
records which show left ear hearing loss due to acoustic 
trauma, a March 2001 VA audiological evaluation, private 
audiological evaluation records, a written statement from a 
private physician noting the veteran had sensorineural 
hearing loss in the left ear, and written statements prepared 
by the appellant and his representative.  

The appellant has not made the VA aware of any records 
relevant to the present claim that have not been associated 
with the claims folder.  The Board notes that he requested an 
examination in his May 2001 appeal statement.  However, the 
Board finds that a remand for an audiological examination is 
not warranted as the evidence of record includes a March 2001 
VA audiological evaluation report.  In any event, as the 
veteran is already in receipt of the maximum schedular 
evaluation for his service-connected left ear hearing loss, 
no reasonable possibility exists that such assistance, that 
is, scheduling another evaluation, would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  Thus, the Board finds that the VA does not have a 
duty to assist the veteran by scheduling another VA 
evaluation.  As sufficient data exists to address the merits 
of the aforementioned claim, the Board concludes that the VA 
has adequately fulfilled its statutory duty to assist the 
appellant in the development of that claim.

In addition, the appellant has been notified of the 
information necessary to substantiate his claim.  He was 
advised in the May 2001 statement of the case of the 
pertinent regulations, and he was told at that time that he 
was receiving the maximum benefit allowed under the rating 
schedule for his service-connected left ear hearing loss.  

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Provided the veteran is not totally deaf in the nonservice-
connected ear, evaluations of defective hearing where only 
one ear is service-connected range from noncompensable to 10 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  See 38 C.F.R. 
§ 3.383(a)(3), 3.385 (2000).  Using these measurements, Table 
VI provides for 11 auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  Table VIa, which assigns auditory acuity levels 
based solely on average puretone decibel loss, is used only 
when the examiner certifies that use of the speech 
discrimination test is inappropriate.  38 C.F.R. § 4.85(c) 
(2000).

Table VIa can also be used when exceptional patterns of 
hearing impairment, defined in 38 C.F.R. § 4.86 (2000), are 
revealed by the record.  Exceptional patterns arise when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
and when the puretone threshold is 30 decibels or less at 
1000 Hertz but 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2000).  In these circumstances, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id.  In the latter case (when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz), that numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86 (2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran's left ear hearing loss is currently rated as 10 
percent disabling under Diagnostic Code 6100.  The Board has 
reviewed all the pertinent evidence of record.  The VA and 
private evaluations show that the veteran is essentially deaf 
in the left ear.  At the time of the March 2001 VA 
audiological evaluation, left ear pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
80
80
NR
NR

The examining audiologist reported that speech recognition 
ability in the left ear could not be evaluated.  

The evidence also shows that the veteran is not totally deaf 
in the right ear.  At the time of the March 2001 VA 
audiological evaluation, right ear pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
50
65

The examining audiologist reported that speech recognition 
ability in the right ear was 88 percent.  

The Board notes that the evidence in this case does 
demonstrate that the speech discrimination test was 
inappropriate, as the March 2001 VA examiner noted that 
speech discrimination could not be evaluated, and that the 
veteran has an exceptional pattern of hearing impairment in 
accordance with 38 C.F.R. § 4.86, as the puretone threshold 
at each of the four specified frequencies was 55 decibels or 
more.  38 C.F.R. § 4.86(a) (2000).  Therefore, Table VIa is 
for application.

In this case, the evidence does not support a rating in 
excess of 10 percent for left ear hearing loss.  The 
veteran's left ear hearing loss is already assigned the 
maximum schedular evaluation, 10 percent.  Under the 
pertinent criteria this equates with profound deafness, or 
Level XI hearing loss in the left ear.  38 C.F.R. § 4.85Table 
VIa (2000).  Where, as here, audiological testing reveals 
that the veteran is not totally deaf in the nonservice-
connected right ear, the right ear is assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2000).  Where hearing in the 
service-connected ear is Level XI and the nonservice-
connected ear is Level I, the appropriate percentage 
evaluation is 10 percent.  38 C.F.R. § 4.85, Table VII 
(2000).  Accordingly, an increased rating for left ear 
hearing loss is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase.  In Fenderson it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder and that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, a practice known as 
"staged ratings."

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for left ear 
hearing loss as of the date his claim was received, January 
27, 2000.  38 C.F.R. § 3.400 (2000).  That rating has been 
confirmed and continued throughout the appeal period.  The 
Board has reviewed all the evidence dating from the time his 
claim was filed and has determined that from that time to the 
present, the evidence has supported the maximum 10 percent 
rating for his left ear hearing loss.  Id.; Fenderson v. 
West, 12 Vet. App. 119 (1999).

Review of the record reveals that the RO did not consider 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  This is so because 
the veteran has not contended and the evidence does not show 
that as a result of his service-connected left ear hearing 
loss he has experienced marked inference with employment or 
frequent periods of hospitalization.  There is no evidence 
that the veteran has ever been hospitalized for his left ear 
hearing loss, and a written statement from a Dr. Toro 
indicated that the veteran had problems with employment due 
to an old left hand injury and not hearing loss.

Based on the foregoing, the claim for an evaluation in excess 
of 10 percent for left ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 10 percent for service-connected 
left ear hearing loss is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

